Title: From Thomas Jefferson to Moustier, [1 September 1787]
From: Jefferson, Thomas
To: Moustier, Elénore François Elie, Comte de



[1 Sep. 1787]
 

    
    

Packets sail at present


from Havre
from N. York



Jan. 25


Feb. 10




Mar. 10


Mar 25.




Apr. 25.


May 10




June 10.


June 25




July 25.
 

Aug. 10.




Sep. 10


Sep. 25.




Oct. 25


Nov. 10.

 


Dec. 10
 

Dec. 25.



Passages from France to America are almost always under 7. weeks, those from America to France under 5. weeks. Not above one passage in a year, of the eight performed by the packets, will exceed these terms. If a letter is sent by the packet which sails from Havre Mar. 25. it will arrive at New York before May 15. It must then wait 25. days to wit to June 10. before a packet will be sailing to bring the answer. And so upon every other packet that sails in the year, it will be found that allowing 7. weeks for the passage, there will be 25 days more before the sailing of any packet to bring the answer.
If a letter is sent from New York by the packet which sails Mar. 10. it will arrive at Havre before Apr. 15. It must then wait 25. days, to May 10. before a packet will sail to carry the answer.
    
            
             
        
            Packets sail at present
        
        
            from Havre
            from N. York
        
        
            Jan. 20.
            
        
        
            
            Jan. 25.
        
        
            Mar. 5.
            
        
        
            
            Mar. 10
        
        
            Apr. 20.
            
        
        
            
            Apr. 25.
        
        
            June 5.
            
        
        
            
            June 10
        
        
            July 20.
            
        
        
            
            July 25
        
        
            Sep. 5.
            
        
        
            
            Sep. 10
        
        
            Oct. 20
            
        
        
            
            Oct. 25
        
        
            Dec. 5
            
        
        
            
            Dec. 10
        
        
    It is proposed to alter the sailing days from Havre, so that the packets shall sail from thence 20 days sooner than they do now; this will allow 5. days for the letters to come from Havre and the answer to be returned to that place, and will save all other delay. Thus, a packet shall sail from Havre the 5th. of March, as in the Margin (instead of the 25, as at present); it arrives at N. York in 7. weeks, viz. before the 22d. of Apr. and a packet sails from thence with the answer the 25th of April. So a packet sails from New York the 10th. of March as at present, and arrives at Havre in 5. weeks, that is, before the 14th. of April; and a packet shall sail from Havre the 20th.  of Apr. (instead of the 10th. of May as at present) allowing just time for the letter to come from Havre to Paris, and the answer to get back to Havre. This quick notice is of great consequence to commerce. If it was thought better to keep the sailing days from Havre the same and to change those of New York, they should be Jan. 1. Feb. 15. Apr. 1. May 15. July 1. Aug. 15. Oct. 1. Nov. 15. but this brings the packet of Feb. 15. and Aug. 15. on the coast in the moment of the equinox.
